Case: 15-60850      Document: 00513947553         Page: 1    Date Filed: 04/11/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                           United States Court of Appeals

                                    No. 15-60850
                                                                                    Fifth Circuit

                                                                                  FILED
                                  Summary Calendar                            April 11, 2017
                                                                             Lyle W. Cayce
JUAN RAMON CARCAMO-CRUZ,                                                          Clerk


                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A201 116 463


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       Juan Ramon Carcamo-Cruz petitions this court for review of an order of
the Board of Immigration Appeals (BIA) denying his application for statutory
withholding of removal. See 8 U.S.C. § 1231(b)(3). He does not brief any
challenge to the denial of withholding of removal under the Convention
Against Torture. Accordingly, this issue is waived. See Soadjede v. Ashcroft,




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60850    Document: 00513947553    Page: 2   Date Filed: 04/11/2017


                                No. 15-60850

324 F.3d 830, 833 (5th Cir. 2003) (issues not briefed are considered
abandoned).
      In his petition, Carcamo-Cruz contends that he is eligible for statutory
withholding based on his membership in a particular social group (PSG), to
wit, individuals who were part of a crowd of persons being robbed but were
singled out, shot, and subsequently threatened by the MS-18 gang. He does
not point to any evidence in the record or to any relevant legal authority that
shows that his proposed PSG has a common immutable characteristic,
particularity, or social distinction within the Salvadoran community.       See
Orellana-Monson v. Holder, 685 F.3d 511, 517-22 (5th Cir. 2012), as modified
by Hernandez-De La Cruz v. Lynch, 819 F.3d 784, 786-87 & n.1 (5th Cir. 2016);
see Bouchikhi v. Holder, 676 F.3d 173, 181 (5th Cir. 2012).
      The petition for review is DENIED.




                                      2